               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

AMBER YBARRA
ADC #710487                                                  PLAINTIFF

v.                         No.1:19-cv-24-DPM

DENNIS McGINNIS, III, Sergeant,
McPherson Unit, ADC; LINDA LOUIS,
Major, Chief of Security; TONI BRADLEY,
Warden, McPherson Unit, ADC; JOHN
HERRINGTON, Deputy Warden, PREA
Manager, McPherson Unit, ADC; and
WENDY KELLEY, Director, ADC                              DEFENDANTS

                                  ORDER
        Unopposed recommendation, NQ 12, adopted as modified.         FED.

R. Crv. P. 72(b) (1983 addition to advisory committee notes).     Ybarra's
complaint will be dismissed for failure to state a claim, but the dismissal
is without prejudice.     This dismissal counts as a "strike" for purposes
of 28 U.S.C. § 1915(g).   An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith.          28 U.S.C.
§    1915(a)(3).
So Ordered.




              -2-
